Name: Commission Regulation (EEC) No 746/87 of 16 March 1987 re-establishing the levying of customs duties on other articles of furskin falling within subheading 43.03 B, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 17. 3 . 87 Official Journal of the European Communities No L 75/ 17 COMMISSION REGULATION (EEC) No 746/87 of 16 March 1987 re-establishing the levying of customs duties on other articles of furskin falling within subheading 43.03 B, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of cutoms duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 20 March 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in devloping countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of other articles of furskin, falling within subheading 43.03 B, originating in South Korea, the individual ceiling was fixed at 2 400 000 ECU ; whereas, on 10 March 1987, imports of these products into the Community originating in South Korea reached Order No CCT heading No Description 10.0600 43.03 (NIMEXE code 43.03-40, 60, 80) Articles of furskin : B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1987. For the Commission COCKFIELD Vice-President (') OJ No L 373 , 31 . 12. 1986, p. 1 .